department of the treasury internal_revenue_service washington d c date number release date tl-n-49-00 cc el gl br3 uil memorandum for jody s tancer associate district_counsel brooklyn cc ner brk from subject gary d gray assistant chief_counsel general litigation cc el gl application of sec_7602 to contacts made at request of government you have asked whether sec_7602 applies to contacts made by a service employee at the request of the government after careful consideration of both the language and history of the statute we conclude that sec_7602 does not apply to such contacts because they are not sufficiently causally related to the determination of an internal revenue tax to fall within the statute’s ambit background we understand the facts underlying your question to be as follows the government has asked the service to obtain certain information from a corporation incorporated and operating in the united_states the information relates to a transaction between the u s_corporation and a u s citizen living in whom the government is investigating the u s citizen is not under examination in the united_states before passing the information on to the government however the service plans to review the information to see whether it is consistent with the taxpayer’s returns there is no reason to believe that the information will or will not lead to a decision to open an examination analysis sec_7602 as amended by section of the irs restructuring and reform act rra p l provides c notice of contact of third parties -- general notice -- an officer_or_employee of the internal_revenue_service may not contact any person other than the taxpayer with respect to the determination or collection of the tax_liability of such taxpayer without providing reasonable notice in advance to the taxpayer that contacts with persons other than the taxpayer may be made notice of specific contacts -- the secretary shall periodically provide to a taxpayer a record of persons contacted during such period by the secretary with respect to the determination or collection of the tax_liability of such taxpayer such record shall also be provided upon request of the taxpayer exceptions -- this subsection shall not apply -- a to any contact which the taxpayer has authorized b if the secretary determines for good cause shown that such notice would jeopardize collection of any_tax or such notice may involve reprisal against any person or c with respect to any pending criminal investigation we interpret the c language as applying to any contact which is a communication initiated by a service employee made to any person other than the taxpayer which is with respect to the determination or collection of the taxpayer’s federal tax_liabilities identifies the taxpayer and identifies the employee’s association with the service the phrase with respect to contains the idea of purpose that is a contact is with respect to the determination of a federal tax_liability when it is made for the purpose of determining the tax this is true whether or not the service has opened a formal examination of any particular return the contact with the u s_corporation in your case is not made for the purpose of determining the u s citizen’s federal tax_liability the contact is made because the government asked it to be made in other words it is made for the purpose of fulfilling the united states’ treaty obligations to with respect to a tax_liability the fact that a service employee may review the information before passing it to is immaterial to the reason for the contact the government has requested the contact be made and the contact will be made regardless of whether a service employee reviews the information or not the service’s review of the information does not convert the purpose of the contact from one of fulfilling a treaty obligation to one of determining a federal tax even though the purpose of the review is to see whether an examination should be made of the u s citizen’s federal tax_liabilities the purpose of the contact is still to comply with our treaty obligations since the contact is not for the purpose of determining a federal tax_liability it is not therefore with respect to the determination or collection of the u s citizen’s federal tax we were happy to assist you in this matter if you have any comments or questions please do not hesitate to call me or bryan camp of my office pincite-
